Title: To Thomas Jefferson from Thomas Newton, 21 March 1807
From: Newton, Thomas
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Norfolk March—21st. 1807
                        
                        Agreeable to your request I now send to the care of Mr Deblois, a Keg of Myrtle wax—The gentleman who
                            forwarded it to me has not informed me of the quantity. I have not seen it, I shall be pleased if you find it to be of
                            a good quality—We had the day before yesterday a great fall of snow—Great part of it yet remains—The weather is uncommon
                            for this season—we have ice in abundance. Recieve the assurances of my high respect and consideration
                        
                            Tho: Newton
                                
                            
                        
                    